Name: 93/458/EEC: Commission Decision of 26 July 1993 concerning financial aid from the Community for the operations of the Community Reference Laboratory for the residues Istituto Superiore di SanitÃ , Roma, Italy
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  animal product;  research and intellectual property;  cooperation policy;  agricultural policy
 Date Published: 1993-08-25

 Avis juridique important|31993D045893/458/EEC: Commission Decision of 26 July 1993 concerning financial aid from the Community for the operations of the Community Reference Laboratory for the residues Istituto Superiore di SanitÃ , Roma, Italy Official Journal L 215 , 25/08/1993 P. 0010 - 0011COMMISSION DECISION of 26 July 1993 concerning financial aid from the Community for the operations of the Community Reference Laboratory for the residues Istituto Superiore di SanitÃ , Roma, Italy(93/458/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Directive 92/119/EEC (2), and in particular Article 28 thereof, Whereas, by Article 1 (b) of Council Decision 91/664/EEC of 11 December 1991 (3), designating the Community Reference Laboratories for testing certain substances for residues, the 'Istituto Superiore di SanitÃ , Roma - Italy' has been nominated as the Reference Laboratory for the residues included in Annex I, Group B II (a) and II (b) of Council Directive 86/469/EEC (4); Whereas all the functions to be carried out by the Reference Laboratory have been determined in Article 1 of Council Decision 89/187/EEC of 6 March 1989 determining the powers and conditions of operation of the Community Reference Laboratories provided by Directive 86/469/EEC concerning the examination of animals and fresh meat for the presence of residues (5); Whereas, therefore, provisions should be made for Community financial aid to the Community Reference Laboratory to enable it to carry out the functions provided for in that Decision; Whereas, in the first instance, Community financial aid should be provided for a period of one year; whereas this will be reviewed with a view to extension prior to expiry of the initial period; Whereas a contract shall be made between the European Economic Community and each laboratory designated as a Community Reference Laboratory for testing certain substances for residues; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community shall provide financial assistance to the Reference Laboratory 'Istituto Superiore di SanitÃ , Roma (Italy)', provided for in Article 1 of Council Decision 91/664/EEC up to a maximum of ECU 400 000. Article 2 1. To meet the objectives of Article 1, the Commission shall conclude a contract, in the name of the Economic Community, with the Reference Laboratory. 2. The Director-General of Directorate-General for Agriculture shall be authorized to sign the contract on behalf of the Commission of the European Communities. 3. The contract referred to in Article 1 shall have a duration of one year. 4. The financial aid provided for in Article 1 shall be paid to the Reference Laboratory in accordance with the terms of the contract provided for in paragraph 1. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 62, 15. 3. 1993, p. 69. (3) OJ No L 368, 31. 12. 1991, p. 17. (4) OJ No L 275, 26. 9. 1986, p. 36. (5) OJ No L 66, 10. 3. 1989, p. 37.